Citation Nr: 0021122	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-17 601	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
July 1986.  The appellant is the surviving spouse of the 
veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to service connection for the cause of the 
veteran's death as well as entitlement to basic eligibility 
for dependents' educational assistance.  


FINDINGS OF FACT

1.  The veteran died years after service as a result of 
suicide by a self-inflicted gunshot wound.

2.  At the time of the veteran's death, service connection 
was in effect for left knee chondromalacia and a recurrent 
low back strain.

3.  No competent evidence has been presented that tends to 
link the veteran's suicide with military service or a 
service-connected disability.

4.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The required conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Factual Background

The veteran's service medical records show that, in September 
1985, he presented for complaints of "spells" which 
included symptoms of anxiety, desperation, a numb tingling 
sensation and difficulty breathing.  Neurological 
examination, including an EEG and CT head scan, were normal.  
Doubt seizure disorder and possible panic attacks were the 
diagnostic impressions.  He was subsequently referred to a 
service department psychiatrist for further evaluation.  This 
physician concluded that the veteran's problem was an anxiety 
disorder secondary to situational stress rather than a 
compulsive disorder.  A mental status examination was 
essentially normal with the veteran being fully oriented and 
showing no evidence of major thought or affective disorder.  
He was found by his examining psychiatrist to suffer from 
atypical somatoform disorder and to be "psychiatrically 
clear."  

The veteran was recommended for separation from service by a 
medical evaluation board due to an inability to perform his 
duties as a result of a left knee condition.  At a December 
1985 medical board examination, no psychiatric abnormality 
was found on clinical evaluation.  A physical evaluation 
board in February 1986 found the veteran unfit for service 
due to left knee and low back disorders.  At a March 1986 
physical evaluation board hearing the veteran described 
problems with his knees and back as well as restrictions in 
his activities as a result of these problems.  The veteran 
also testified that he suffered from anxiety attacks as a 
child and almost two years after service had a seizure.  He 
said he was prescribed Valium and has experienced 
approximately 15 more episodes of seizures since then.  He 
further testified that, when he feels anxious, he takes 
Valium.  

A VA general medical examination in September 1986 diagnosed 
chronic low back strain and left knee chondromalacia.  There 
were no complaints and/or clinical findings referable to the 
veteran's psychiatric system.

In December 1986, the RO granted service connection for 
postoperative left knee chondromalacia and low back strain.  
Each disorder was rated 10 percent disabling.  

VA treatment records received after the veteran's death show 
that, from March 1990 to March 1991, he received periodic 
evaluation and treatment for his left knee; there were no 
complaints, findings or diagnosis of psychiatric illness.  As 
to his left knee, in August 1990, the veteran was noted to 
have left knee effusion and pain as well as a give-way 
sensation.  A left knee arthrogram that month showed an 
exostosis at the medial aspect of the distal femur compatible 
with osteochondroma.  There was no evidence of a tear or 
other abnormality of the menisci and anterior and posterior 
cruciate ligaments appeared intact.  When seen in March 1991, 
the veteran had no evidence of swelling or effusion.  There 
was no varus or valgus instability and range of motion was 
only mildly restricted.  

The veteran's death certificate shows that he died in July 
1993 of severe cranial-cerebral trauma.  A Commonwealth of 
Puerto Rico Police report records that the veteran took his 
life, shooting himself in the mouth on the patio of his 
residence.

In November 1993 the appellant filed a claim of service 
connection for the cause of the veteran's death in order to 
obtain DIC.

In a statement dated in May 1995, the veteran's mother-in-law 
reported that the veteran suffered from a mental disturbance 
manifested by anxiety and depression.  She related that 
during episodes of anxiety he became real aggressive and 
would attack people surrounding him, then collapse on the 
floor.  He reportedly would wake up with a loss of memory.  
She stated that these episodes occurred various times a 
month.  

At a personal hearing on appeal in January 1997, the 
appellant described the veteran's mental status prior to 
service as normal, and stated that while he was in service, 
he started to experience problems which required him to see a 
psychiatrist.  She further said that prior to his suicide he 
talked about feeling bad, indicating that he felt like an 
older person because of his pain and that he could not take 
it anymore.  She testified that following service the veteran 
never received any treatment for symptoms of a nervous 
condition.  She also stated that he frequently became upset 
and acted in an aggressive manner.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (1999).  For a service-
connected disability to be considered a principal or primary 
cause of death, it must singly, or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the approximate result 
of a service-connected disease or injury.  Where no 
reasonable, adequate motive for suicide is shown by the 
evidence, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable, adequate motive for 
suicide may be established by affirmative evidence showing 
circumstances, which could lead a rational person to self-
destruction.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.302 (1999).

As a threshold matter, the appellant's cause of death must 
first be found to be well grounded.  38 U.S.C.A. § 5107(a);  
Johnson v. Brown, 8 Vet. App. 423, 426 (1995). In determining 
whether a claim is well grounded, the Board is required to 
presume the truthfulness of the evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the absence of a well-
grounded claim, there is no duty to assist a claimant in 
developing the facts pertinent to the claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996).

A well-grounded claim has been defined as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where, as in the present case, the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant cannot meet 
this burden merely by presenting lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a).  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim of service connection for the cause of 
the veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the inservice injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. 
App. 507 (1997).

The appellant essentially contends that the veteran had a 
psychiatric disability originating in service, which resulted 
in his suicide in July 1993.  She alternatively maintains, as 
indicated by her hearing testimony, that pain attributable to 
the veteran's service-connected disabilities led to mental 
unsoundness, which prompted him to kill himself.  

Although it may be presumed that the veteran was of unsound 
mind as evidenced by his suicide, there is nothing in the 
claims file, other than the appellant's contentions, which 
connects the veteran's death by suicide to his active 
military service.  Because the appellant is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding any medical causation for her husband's 
death by suicide.  Espiritu v. Derwinski, 2 Vet. App. at 494; 
see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. at 93, in which it was held 
that an appellant does not meet his or her burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the appellant's claim that the veteran's death by 
suicide is secondary to a psychiatric disorder identified in 
service and/or as also argued, a service-connected 
disability, is not competent medical evidence.  

Here, there is no indication from the available competent 
evidence that the service-connected disability and/or a 
psychiatric disease noted in service produced any unsound 
mind in the veteran or that the veteran's suicide was the 
product of any event in service.  The service-connected 
disabilities were rated at a minimal level and there is 
nothing to suggest that they produced such a major medical 
problem as would lead to secondary mental illness.  A letter, 
which might explain the cause of the veteran's actions in 
taking his life, is unavailable.  The appellant testified at 
her personal hearing in January 1997 that the veteran left a 
note to his mother stating why he committed suicide but that 
she does not know what happened to the letter.  
It is just as possible that a reasonable adequate motive for 
suicide could have been present in the veteran's mind, which 
could lead a rational person to self-destruction.  See 
38 C.F.R. § 3.302(b)(3) (1999).

In any event, the absence of competent medical evidence in 
support of the claim for service connection for the cause of 
the veteran's death is fatal to the appeal, and the claim 
must be denied as implausible and/or incapable of 
substantiation.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Lastly, the Board is aware of no circumstances in this matter 
that would put VA on notice that relevant evidence, not 
already sought, may exist, or could be obtained, that if 
true, would make this claim plausible.  Accordingly, there is 
no further duty on the part of VA to inform the appellant of 
the evidence necessary to complete her application for the 
claimed benefit.  See 38 U.S.C.A. § 5103 (West 1991).


II.  Educational Assistance Under 38 U.S.C.A. Chapter 35.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and has a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
the appellant has not shown that the cause of the veteran's 
death was service connected.  Accordingly, the Board finds 
that the appellant has not met the conditions for eligibility 
for dependents' educational assistance under Chapter 35, 
Title 38, United States Code.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.807.


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.  

Eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code, is denied.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

